

Exhibit 10.1


EXECUTION COPY


LICENSE AND COMMERCIALIZATION AGREEMENT




           This License and Commercialization Agreement (“Agreement”) is made as
of September 11, 2009 (the “Effective Date”), by and between ALR TECHNOLOGIES,
INC., a Nevada corporation having its principal office at 3350 Riverwood Pkwy.,
Suite 1900, Atlanta, Georgia 30339 (“ALRT”), and PARI RESPIRATORY EQUIPMENT,
INC., a Delaware corporation having its principal office at 2943 Oak Lake
Boulevard, Midlothian, Virginia 23112 (“PARI”).


RECITALS


A. PARI is engaged in the business of developing, manufacturing, and
distributing medical devices (the “PARI Business”).


B. ALRT is in possession of certain technical information and proprietary
software and technologies relating to certain medical administration reminders
and monitoring that help optimize a medication's intended therapeutic benefit by
improving compliance.


C. PARI has an established sales network that promotes and markets medical
devices to physicians (the “PARI Network”) and ALRT would like to increase its
sales and expand its technology applications through the PARI Network.


D. ALRT is willing to grant PARI an exclusive license to ALRT’s Intellectual
Property Rights (as hereinafter defined) on the terms and conditions set forth
herein, in order for PARI to further exploit such ALRT’s Intellectual Property
Rights in the development and commercialization of Products (as hereinafter
defined). ALRT is further willing to assist PARI with marketing the Products.


AGREEMENT


           NOW, THEREFORE, in consideration of the covenants, agreements, and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:


ARTICLE 1
DEFINITIONS


           For purposes of this Agreement:


           Section 1.1                      Section 1.1Aspen” shall mean Damedco
S.A., Girardot 1449, (C1427AKE), Capital Federale, Republica Argentina,
manufacturers of "Aspen" products, including the "Aspen" nebuliser.

 
 

--------------------------------------------------------------------------------

 



           Section 1.2                      “Affiliate” of a party to this
Agreement shall mean any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with such party.


           Section 1.3                      “CHC Unit” shall mean ALRT’s device
that reminds patients to take medication or treatments at each prescribed time
of day and monitors patient compliance.  For purposes of this Agreement, the CHC
Unit shall include the device currently referred to as the “Constant Health
Companion” as well as any subsequent generation products based thereon or
otherwise including the Intellectual Property Rights, including any improvements
thereto.


           Section 1.4                      “Connectivity” shall mean ALRT’s
connection technology and materials that allows interoperability between a
particular medical device and/or system and the CHC Unit and Software.


           Section 1.5                      “Intellectual Property Rights” means
all of ALRT’s proprietary rights, privileges and priorities provided under
federal, state, foreign and multi-national law related to the Connectivity, the
CHC Unit and the Software, which may be necessary or useful for the research,
design, development, testing, use, manufacture or sale of “Products” as
hereinafter defined including, without limitation, all:


 
(i)
(A)
patents, patent applications, inventions, discoveries, machines, manufacturers,
compositions or matter, processes, formulae, designs, methods, techniques,
procedures, concepts, developments, technology, new and useful improvements
thereof and know-how relating thereto, whether or not patented or patentable,
specifically including the Patent Rights (as hereinafter defined);



(B)           copyrights and works of authorship, including all computer
applications, programs, software, hardware, files, mask works, compilations,
databases, documentation and related items, specifically including presentation
materials, scientific papers, or other works relating to the Products;


(C)           trademarks, service marks, trade names, domain names, URLs, e-mail
addresses, brand names, corporate names, logos and trade dress and the good will
of any business symbolized thereby (as hereinafter defined);


(D)           trade secrets, know-how, drawings, lists and other proprietary,
non-public or confidential information, documents or other materials in any
media;


 
(ii)
all registrations, applications, recordings and other legal protections or
rights related to any of the foregoing, and all rights to sue and recover
damages and obtain appropriate injunctive relief for past and future
infringement, dilution, misappropriation, violation or breach of such rights;
and




 
(iii)  
all improvements to any of the foregoing.




 
2

--------------------------------------------------------------------------------

 

Provided that notwithstanding the foregoing PARI shall have no  access
or  rights to or interest in any patient data transmitted from any CHC Unit
using the Connectivity  for the purpose of manipulating or otherwise dealing
with or exploiting such data, such rights being reserved exclusively to ALRT or
its assignees.
 
 

           Section 1.6                      “Monitoring” shall mean ALRT’s
subscription-based remote monitoring service for use with the Products and any
improvements thereon, consisting of the base monitoring service (“Option 1”) and
the premium monitoring service pursuant to which another person will perform the
30 minute monthly monitoring for the subscribing physician (“Option 2”).


           Section 1.7                      “Patent Rights” shall mean all of
the following related to the Connectivity, the CHC Unit and the Software, which
may be necessary or useful for the research, design, development, testing, use,
manufacture or sale of “Products” as hereinafter defined:


 
(a)
United States and foreign patents and patent applications listed in Schedule 1;



 
(b)
United States and foreign patents issued from the applications listed in
Schedule 1 and from divisionals and continuations of these applications;



 
(c)
United States continuation-in-part applications and foreign continuation-in-part
applications, and the resulting patents, based on the United States and foreign
applications listed in Schedule 1;



      (d)   any reissues of United States and foreign patents described in (a),
(b), or (c) above.


           Section 1.8                      Section 1.8“PGB Medical” shall mean
PGB Medical LLC, a Delaware limited liability company, whose address is 1160
South Michigan Avenue, Unit #4203, Chicago, Illinois 60605.


           Section 1.9                      “Products” means aerosolized liquid
medication delivery devices and/or systems and any improvements thereon that:


 
(a)
are manufactured by using a process, or is otherwise covered by, in whole or in
part,  the Intellectual Property Rights;



 
(b)
are derived, in whole or in part, from the Intellectual Property Rights; or



 
(c)
are sold, manufactured or used in any country under this Agreement.



           Section 1.10                    “Software” shall mean any type of
computer code (whether in object code or source code form), databases and their
data, files, algorithms, notes, flow charts, diagrams, authoring tools,
development environments and other materials, and all documentation, including
user and technical manuals, related to the Connectivity, the CHC Unit, the
Monitoring or the Products.

 
3

--------------------------------------------------------------------------------

 



           Section 1.11                    “Trial Period” shall mean the period
commencing on the Effective Date of this Agreement and ending on the earlier to
occur of (i) the date of the Initial Order (as defined in Section 3.12) for CHC
Units by PARI and (ii) the expiration of six (6) months from the Effective Date.




ARTICLE 2
EFFECTIVE DATE AND TERM


           Section 2.1                      Effective Date. This Agreement shall
be effective as of the Effective Date first set forth above.


           Section 2.2                      Term. This Agreement and the license
granted herein shall become effective as of the Effective Date and shall remain
in effect until the later of (i) the last to expire patent included in the
Patent Rights, or (ii) eighteen  (18) years, unless otherwise terminated
hereunder (the “Term”).


ARTICLE 3
GRANT OF LICENSE AND OBLIGATIONS OF THE PARTIES


           Section 3.1                      Grant of License.  Subject to the
terms and conditions of this Agreement, ALRT grants to PARI and its Affiliates
an exclusive (subject to Section 3.2), sublicensable (subject to Section 3.5),
transferable (subject to Section 3.5), royalty-free right and license under
ALRT’s Intellectual Property Rights for the purpose of promoting, assembling,
making, having made, researching, testing, reproducing, modifying, using,
supporting, selling, distributing, having sold, offering for sale, marketing,
promoting, importing, exporting, displaying, distributing, commercializing or
otherwise disposing of the Products on a worldwide basis. PARI shall be entitled
to sublicense, assign, or transfer the rights granted herein subject to Section
3.5 below.  Notwithstanding the foregoing, the parties acknowledge and agree
that PARI does not have the right to use the Connectivity, or any Intellectual
Property Rights associated therewith, for use with medical devices or systems
not manufactured by or on behalf of PARI.


 
(a)
License Territory.  The license granted to PARI pursuant to this Section 3.1
extends worldwide.  Notwithstanding the foregoing, both PARI and ALRT
acknowledge that the Patent Rights identified on Schedule 1 specifically cover
the corresponding country(ies) noted thereon.



 
(b)
Patent Prosecution and Maintenance.



 
(i)
Patent Rights in Protection Countries.  During the term of this Agreement ALRT
shall take all steps necessary to apply for, seek issuance of, and maintain
during the term of this Agreement, Patent Rights for the Products in the
countries set forth in Schedule 2 attached hereto and incorporated by reference
herein (the “Protection Countries”); provided, however, that ALRT shall not be
required to file for the Patent Rights in the countries


 
4

--------------------------------------------------------------------------------

 

 
listed on Schedule 2 (except for the United States) until the expiration of the
Trial Period and PARI has not terminated this Agreement prior to the end of the
Trial Period.  Prior to filing for a Patent Right in a country listed on
Schedule 2, PARI and ALRT agree to review PARI’s commercialization plan for such
country to ensure PARI plans to commercialize.  In the event PARI does not yet
have a commercialization plan for the Products in a country listed on Schedule
2, no filing for a Patent Right will then be required in that country.  However,
PARI may nevertheless request ALRT to file for a Patent Right without a current
commercialization plan, upon which time PARI and ALRT shall split the costs of
filing for a Patent Right in that country until such time as PARI finalizes its
commercialization plan for that country and ALRT shall then cover all associated
costs.  Such filing for a Patent Right will not need to take place immediately,
but must proceed in a manner and within a time period to ensure rights are not
lost based on priority of related US applications (for example, filing at least
a PCT patent application with the US Receiving Office within one year of the
filing of the US application and subsequent filing of national applications
within 30 months of the filing of the US application).  Following such filings
for a Patent Right, PARI shall be responsible for 50% of all maintenance fees
related to the Patent Rights in such other countries for the period from the
issuance of such Patent Rights in a country listed on Schedule 2 until the
commercial launch of the Products by, or on behalf of, PARI in such
country.  The prosecution, filing and maintenance of all Patent Rights for
Products in the Protection Countries shall be the primary responsibility of
ALRT.  ALRT shall keep PARI timely advised with respect to the progress and
status of such Patent Rights and shall supply to PARI copies of all material
correspondence and papers received in connection therewith.  ALRT shall take all
steps to provide such correspondence to and advise PARI in a timely manner in
order to permit PARI to comment on all actions before they are taken by patent
counsel.  Any additional countries that PARI agrees with ALRT to be included in
Schedule 2 in accordance with (b)(ii) below, and the Patent Rights therein,
shall be governed by the terms and conditions of this Agreement.  All final
decisions with respect to prosecution of the Patent Rights shall be reasonably
made by ALRT, taking into account PARI’s comments.  Notwithstanding anything to
the contrary in this Agreement, if PARI reasonably believes that ALRT may fail
to make any required payments or take any action required for the preparation,
filing, prosecution or maintenance of the Patent Rights within a reasonable
time, PARI shall provide ALRT with written notice of such deficiency.  If ALRT
fails to take the required action within 30 days of the date of such notice,
PARI shall have the right to thereafter make any such required payments or take
any such required action and ALRT shall promptly reimburse PARI for any costs
and expenses incurred with respect to the foregoing.




 
5

--------------------------------------------------------------------------------

 

 
(ii)
Additional Countries.  The parties may, by mutual written agreement, amend
Schedule 2 from time to time during the term of this Agreement to add additional
countries to the list of Protection Countries as (i) ALRT applies for protection
in such additional countries, and (ii) needed by the parties for
commercialization of Products.  In the event that PARI proposes that one or more
countries be added to the list of Protection Countries in Schedule 2 and ALRT
fails or refuses to agree to the addition of the country(ies) proposed by PARI
within thirty (30) days of its receipt of such proposal, then PARI shall have
the  right to require ALRT to apply for, seek issuance of, and maintain Patent
Rights in such country(ies) at PARI’s expense, and ALRT shall promptly comply
with the foregoing.  In all cases, the license and rights granted to PARI
hereunder shall include the rights to all such additional country(ies).



 
(iii)
Expenses of Patent Rights Prosecution.  Subject to Section 3.1 (ii), during the
term of this Agreement ALRT shall pay all fees and costs incurred by ALRT in
connection with the Patent Rights, including, without limitation, attorney fees
relating to the filing, prosecution, and maintenance of such Patent Rights.  In
addition to any other rights or remedies that PARI may have, in the event that
ALRT fails to pay for the filing, prosecution or maintenance of such Patent
Rights or any portion thereof, or otherwise fails to prosecute the Patent Rights
in the United States or in any country included in the Protection Countries,
PARI shall have the right, but not the obligation, to do so, and ALRT shall
reimburse PARI for all costs and expenses incurred in connection therewith.



Section 3.2                      Section 3.2Exceptions to Exclusivity.  ALRT
will only market, distribute, sell, license, divest, transfer rights with
respect to the Products (i) for or with PGB Medical LLC ("PGB")  in connection
with the Monitoring/Marketing Agreement dated as of April 18, 2009  between ALRT
and PGB  whereby PGB will market ALRT's  Monitoring services  using the CHC
Units and the Connectivity for use only with compressor nebulizers manufactured
solely by Vega Technologies Inc. in China, to medical dealers, dealer networks
and other persons  on a worldwide basis and will negotiate reimbursement for
health care providers utilizing ALRT's  Monitoring  services  and (ii) for or
with Aspen in connection with the rights granted to it to market ALRT's
Monitoring services utilizing the Connectivity, together with an "Aspen"
nebuliser  compatible with the CHC Unit, in Argentina, Bolivia, Brazil, Mexico,
Peru, Paraguay and Uruguay.  The activities of PGB Medical and Aspen set forth
in the previous sentence shall not be deemed a violation of Section 3.1 of this
Agreement.  ALRT acknowledges and agrees that neither PGB Medical’s rights nor
Aspen’s rights shall be renewed upon their expiration or sooner termination or
expanded in scope.


Section 3.3                     Due Diligence; Cooperative Marketing
Efforts.  PARI agrees to use commercially reasonable efforts to bring the
Products to market through the PARI Network and attain maximum commercialization
of the Products. PARI shall be responsible for promoting and marketing the
Products in accordance with the terms and conditions herein at its own expense.

 
6

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, ALRT shall assist PARI with the marketing of the
Products as follows:


 
(a)
Presentations.  Upon PARI’s request from time to time during the Term, a
principal officer or a knowledgeable employee of ALRT shall make himself/herself
available to make four (4) formal presentations per year concerning the
Products, the Intellectual Property Rights and any research findings related
thereto at no charge, provided that PARI shall pay all reasonable travel
expenses relating thereto that have been pre-approved by PARI prior to such
expenses being incurred.  To the extent PARI desires ALRT to make more than four
presentations, ALRT shall do so on the same basis provided that if ALRT does not
have the staff available for such presentations it may use qualified and
knowledgeable consultants and its reasonable out of pocket expenses, including
the fees and expenses of such consultants, each of which will require
pre-approval from PARI in writing, shall be reimbursed to ALRT by PARI.



 
(b)
Scientific Papers.  ALRT and PARI shall work together concerning any materials
that are to be published that relate to the Products or the Intellectual
Property Rights.



 
(c)
Miscellaneous.  Upon PARI’s request, from time to time during the term of this
Agreement, ALRT shall assist PARI, at PARI’s expense, with any marketing,
advertising, or promotional matters that relate to the Products or the
Intellectual Property Rights.


 
Section 3.4                     Marketing Plan.  All marketing efforts shall be
the sole responsibility of PARI, provided, however, ALRT shall provide
reasonable assistance to PARI during the term to formulate and execute an
appropriate plan and timeline for marketing efforts relating to the Products.


           Section 3.5                      Sublicensees.  PARI shall have the
right to grant sublicenses under this Agreement to Affiliates but not to any
Affiliate that is in the business of providing remote health monitoring services
in competition with ALRT; provided that such sublicenses shall comply with the
terms of this Agreement.  Otherwise, all such sublicenses shall only be allowed
with the prior written consent of ALRT, which consent shall not unreasonably be
withheld.


           Section 3.6                      Use of Names.  Except as otherwise
authorized in writing by the parties, nothing contained in this Agreement shall
be construed as granting any right to either party or any of its Affiliates to
use in advertising, publicity or other promotional materials the other party’s
name or logo without prior written  consent, which consent shall not
unreasonably be withheld.


           Section 3.7                      Disclosure of Intellectual Property
Rights.   Following the execution of this Agreement by the parties, ALRT shall
promptly deliver to PARI, or provide PARI with copies of: (i) any and all
Intellectual Property Rights requested by PARI, and (ii) any and all ALRT
know-how requested by PARI in sufficient detail in order for a
reasonably-skilled person

 
7

--------------------------------------------------------------------------------

 

to practice such know-how included in the Intellectual Property Rights as
contemplated in this Agreement.


           Section 3.8                      Trademark Licenses.  ALRT agrees to
and hereby grants to PARI, its Affiliates and permitted sublicensees a limited
license to the ALRT trademarks and goodwill used in connection with the
Connectivity, the CHC Unit and the Software for no additional consideration as
needed to support the commercialization of Products contemplated hereunder.


           Section 3.9                      Development and Commercialization
Obligations.  As between the parties, PARI shall solely control and retain final
decision-making authority with respect to the product requirements for Products
and all other development and commercialization activities relating to the
Products, including, without limitation, all packaging, colors, labeling and
promotional materials.  To facilitate communication between the parties with
respect to the foregoing, each party will assign at least one (1) of its
employees involved in the development and commercialization of the Products
and/or Intellectual Property Rights as contemplated hereunder to serve as a
regular member of a Joint Development and Commercialization Committee (the
“Committee”). The Committee shall discuss the general development activities for
Products and/or the Intellectual Property Rights; provided, however, the parties
acknowledge that PARI shall retain the control and final decision-making
authority. At meetings of the Committee the representative of ALRT shall be kept
updated as to the progress of PARI in carrying out its mandate as described in
sec 3.3 above.  Notwithstanding anything to the contrary in this Agreement, ALRT
shall be responsible to use commercial reasonable efforts to determine and
obtain insurance Reimbursement for its Monitoring, provided, however, that,
subject to the provisions of Section 3.2, ALRT shall be permitted to contract
for such obligations to be performed with PGB or with another expert selected
after consultation with PARI.


           Section 3.10                    Regulatory Matters.


 
(a)
With respect to the Connectivity, the CHC Unit and the Software, ALRT shall
control all regulatory activities in accordance with this Section 3.10; provided
that ALRT shall (v) consult with PARI with respect to the regulatory strategy
related to any Product or any component thereof and otherwise keep PARI
reasonably involved in good faith discussions with respect to such activities,
(w) provide PARI with copies of correspondence received from and to be provided
to, regulatory authorities concerning any Product or any component, (x) consider
in good faith all reasonable suggestions and comments provided by PARI with
respect to such correspondence and other communications with regulatory
authorities, and specifically, use best efforts to allow PARI reasonable advance
opportunity to comment on those portions of the initial submissions and
subsequent amendments with respect to the regulatory approvals related to any
Product or any component thereof, (y) use best efforts to respond to all
requests for information received from regulatory authorities with respect to
any Product or any component thereof in a timely and complete manner, and (z)
not voluntarily take any action or fail to take any action which would be
reasonably likely to have an adverse effect on the development of any Product
and related approvals.  ALRT hereby gives PARI the full right to access, use and
reference


 
8

--------------------------------------------------------------------------------

 

 
(and provide PARI with copies of) all regulatory applications and approvals that
ALRT obtains, directly or indirectly, with respect to the Connectivity, the CHC
Unit and the Software, including, but not limited to, 510(k) approvals.

 
 

 
(b)
PARI shall control all regulatory activities relating to its medical devices and
systems and shall own all regulatory approvals relating to the forgoing.



           Section 3.11                    Software Associated with
Products.  Provided that  the USB - Serial adapter used in connection with
the  Products and the  Software is either (x) commercially available, (y) as
described on Schedule 4, or (z) prescribed  or approved by ALRT, such approval
not to be unreasonably withheld, delayed or conditioned, ALRT shall provide the
following support to PARI, the PARI Network, the physicians and patients who
have purchased or obtained a CHC Unit and/or the Monitoring, and PARI’s
customers with respect to all Software associated with the Products:


 
(a)
Implementation.  ALRT agrees to provide personnel, its expertise and the
professional, technical and project management services as are necessary to
manage the administration and operation of the Software as used in connection
with Products, including offering a complete hosting environment for the
Software (from servers to backup technology).  All Software shall at all times
comply with all applicable laws and regulations, including, but not limited to
HIPPA, COPPA and similar requirements. To the extent PARI recommends any
modifications to the Software as used in connection with the CHC Unit and/or the
Connectivity, ALRT shall use commercially reasonable efforts to implement such
recommended modifications.



 
(b)
Product Developments. ALRT shall from time to time provide PARI with such
up-to-date information concerning the Software as ALRT has available and as PARI
may from time to time reasonably request.



 
(c)
Support and Training. Upon request, ALRT shall make available to PARI (at such
time and place as agreed to by the parties) one or more suitably qualified
employees of ALRT for training PARI employees in matters relating to the
Software, including without limitation installation, support and operation with
Products. The duration, location, and other aspects of the training, as well as
the number of PARI employees to be trained, shall be determined by mutual
agreement.



 
(d)
Maintenance.  ALRT agrees to provide bug-fixes, patches and other updates with
respect to the Software for so long as a subscription for Monitoring activated
through the physicians and/or patients to whom PARI sells the CHC Unit via the
PARI Network endures and otherwise as PARI may from time to time reasonably
request.  ALRT shall further correct any errors or defects in the Software that
cause it not to operate properly with the Products, as well as any errors or
defects in the documentation that render such documentation inaccurate,
erroneous or unreliable.


 
9

--------------------------------------------------------------------------------

 



(e)  
Warranty. ALRT shall warrant the operation of the Software, in its original
unaltered form, against system failures, error or bugs. This warranty shall
include, with respect to system failures, errors or bugs, ALRT using its best
efforts to promptly correct any such failures, errors or bugs, to supply the
correction in a timely fashion, and to answer all questions that any physician,
patient, any person in the PARI Network or PARI may have regarding such
failures, errors or bugs.



Section 3.12                   Trial Period.  As soon as practicable after the
Effective Date, ALRT will supply PARI, upon request, up to 150 CHC Units and
modems, without charge except for shipping costs.  At any time thereafter, in
PARI’s sole discretion, PARI may place an order (the “Initial Order”) for the
manufacture of CHC Units pursuant to Section 6.1.  The placement of such Initial
Order shall indicate the end of the Trial Period.


Section 3.13                   Monitoring.  ALRT agrees to provide the
Monitoring at no charge for up to 90 days until reimbursement for the Monitoring
is provided. To that extent, if a physician, patient or customer does not
receive reimbursement within such 90 day period after having filed for
reimbursement and such physician, patient or customer has paid the Monitoring
services fee to ALRT or its agents, ALRT agrees, and shall cause its agents, to
promptly refund the payment of any Monitoring services fee made by any such
physician, patient or customer, as applicable, and, upon confirmation from the
physician, patient or customer, as applicable, that there is no reimbursement
and after consultation with PARI, ALRT shall be permitted to cancel the
Monitoring services for such physician, patient or customer, as applicable. PARI
shall be permitted to make statements and representations regarding the
foregoing to physicians, patients and customers.


ARTICLE 4
LICENSE FEE AND PAYMENTS


           Section 4.1                      License Fee.  PARI shall pay to ALRT
a non-refundable up-front payment of Five Thousand Dollars ($5,000) within
thirty (30) days from the Effective Date of this Agreement.


           Section 4.2                      Payments.  In partial consideration
for PARI’s efforts to commercialize the CHC Units through the PARI Network in
the United States, ALRT shall pay, or cause a third party such as Health ALRT,
LLC to pay on its behalf to, PARI the following amount (the “Individual
Subscription Amount”) for each month of active subscription for Monitoring that
has been activated through the physicians and/or patients to whom PARI sells the
CHC Units in the United States and in respect of whom ALRT, directly or
indirectly, receives a Monitoring service fee for such month: Option 1 - five
United States dollars (USD$5.00) and Option 2 - three United States Dollars and
fifty cents (USD$3.50) as long as there is no reimbursement code established for
the CHC Unit by a governmental agency and once such reimbursement code has been
established, the amount shall be three United States Dollars (USD$3.00).  All
payments of the Individual Subscription Amounts shall continue for the entire
duration of such active subscription, including with respect to any renewals of
subscriptions after the expiration or termination date of this Agreement
provided the CHC Unit being used was originally sold by the

 
10

--------------------------------------------------------------------------------

 

PARI Network (or a replacement unit in case of defect or warranty issues).  As
to each other country, the payment amount shall be determined by mutual
agreement of the parties on a country by country basis based on PARI’s role and
support but in no event shall payment be less than the Individual Subscription
Amount applicable for the United States.


Section 4.3.                    Adjustments to Individual Subscription
Amounts.  The payment by ALRT of the Individual Subscription Amounts to PARI is
based on the assumption that ALRT or its agent will receive a Monitoring
services fee of  $30 per month per patient (or the equivalent if such fee is
based on a frequency other than monthly). The payment of the Individual
Subscription Amounts to PARI shall be subject to adjustment as follows:
 
 
 
(a)
if the Monitoring services fee charged by ALRT (or its agent) is more than $30
per month per patient (or the equivalent if the Monitoring services fee is based
on a different frequency), then, in the case of Option 1, the Individual
Subscription Amount shall be 16.67% of the Monitoring services fee, and in the
case of Option 2, the Individual Subscription Amount shall be the sum of (i) 10%
of the Monitoring services fee plus (ii) $0.50 as long as no reimbursement code
for the CHC Unit has been established by a governmental agency; provided,
however, that any increase in the Monitoring services fee as a direct result
solely of (x) the increased cost of the outsourcing in case of Option 2 in
excess of $5.00 or (y) any add-ons to the Services, such as dial-up modems or
other disbursements or out-of-pocket expenses of ALRT requested and agreed to by
PARI or (y), shall not give right to an increase of the Individual Subscription
Amount; and

 
 

 
(b)
if  the Monitoring services fee charged by ALRT (or its agent) is less than $30
per patient per month (or equivalent if the  Monitoring services fee is based on
a different frequency), then the Individual Subscription Amount shall be as set
forth in Section 4.2, unless otherwise agreed to by the parties in writing.


Further, if any Monitoring services fee received by ALRT or its agent shall be
cancelled and recovered by the payer from ALRT or its agent, as applicable, then
ALRT shall have the right to recover from PARI the payment made to PARI in
respect of such cancelled fee.
 
Section 4.4. Frequency of Payments. If ALRT's  Monitoring services fee is based
on a  payment frequency of services by ALRT other than monthly, then the payment
to PARI shall be adjusted and calculated based on the same frequency as applies
to ALRT's Monitoring services and in an amount equiva  lent to the monthly
Individual Subscription Amounts payment provided herein to be paid to PARI,
provided, however, that notwithstanding the foregoing, payments of the
Individual Subscription Amounts shall be made by (or on behalf of) ALRT to PARI
no less frequently than quarterly even if the payment frequency of the
Monitoring services fee is for a longer period of time.
 
 

 
 
11

--------------------------------------------------------------------------------

 



Section 4.5                     Recognition of Payments, Statements, and Audit
Rights.  The payment of the Individual Subscription Amounts set forth herein
shall accrue upon the activation of an individual patient’s and/or physician’s
subscription to Monitoring through the physicians to whom PARI sells the CHC
Unit via the PARI Network, and shall be paid monthly to PARI on the fifteenth
(15th) day of the month following the end of each preceding calendar month or on
the 15th day after the end of the period in respect of which the payment is
being made pursuant to Section 4.4 above (but in such case no less frequently
than quarterly). Each payment hereunder shall be accompanied by a written report
certified by an executive officer with respect to the payments due to PARI
pursuant to this Agreement in respect of the preceding calendar month, which
shall set forth the following information:


 
(i)
number of subscriptions for Monitoring activated through the physicians and/or
patients to whom PARI sells the CHC Units via the PARI Network;



 
(ii)
total billing for subscriptions for Monitoring activated through the physicians
and/or patients to whom PARI sells the CHC Units via the PARI Network; and



 
(iii)
total payment due.



Furthermore, ALRT agrees to maintain detailed and accurate records sufficient to
substantiate the calculation of payments made hereunder during the Term and
otherwise for so long as a subscription for Monitoring activated through the
physicians and/or patients to whom PARI sells the CHC Unit via the PARI Network
endures.  During such time period, PARI or its designee may, from time to time,
inspect such records and all other books and records of ALRT (and its agents)
related to the Intellectual Property Rights to verify the accuracy of payments
made hereunder; provided, however, that ALRT shall receive at least two (2)
business days prior written notice of such inspections, and such inspections
shall take place at ALRT’s offices during ALRT’s regular business hours.  In
addition, PARI and its representatives shall at all times be granted access to
appropriate portions, subject to compliance with all applicable laws, of ALRT’s
(and its agents’) database to verify usage of the Monitoring.  PARI or its
designee shall bear all costs of such inspections, unless a particular audit
reveals an underpayment of 5.0% or more of the amount that should have been paid
to PARI for the period audited, in which case ALRT shall bear the expense of
such audit.  In the event of any underpayment, ALRT shall promptly remit to PARI
all amounts due plus interest at a rate of the lesser of (i) one-and-one-half
percent (1 ½%) per month from the date the discrepancy occurred; or (ii) the
maximum amount allowed by applicable law.
 
 
ARTICLE 5
OWNERSHIP AND PROTECTION OF
INTELLECTUAL PROPERTY RIGHTS


           Section 5.1                     Ownership.  Nothing in this Agreement
or in PARI’s use of the Intellectual Property Rights shall grant PARI any rights
other than the rights expressly licensed hereunder.  PARI acknowledges ALRT’s
ownership in the Intellectual Property Rights.  The

 
12

--------------------------------------------------------------------------------

 

parties acknowledge and agree that PARI shall retain ownership of its medical
devices, systems and technologies and all improvements thereto, and that nothing
in this Agreement or in the use of such devices, systems and technologies as
contemplated by this Agreement shall grant ALRT any rights other than the rights
expressly granted hereunder. Each of the parties hereto agrees to execute all
necessary documents to effect the other’s ownership in rights granted or arising
under this Agreement, if necessary.


           Section 5.2                      Infringement by Third Parties.  If
either party learns of any activity by a third party that might constitute
infringement or unauthorized use of the Intellectual Property Rights, or if any
third party asserts that PARI’s, an Affiliate of PARI’s, or a sublicensee’s use
or manufacture of the Products constitutes unauthorized use or infringement,
such party shall so notify the other party in writing within thirty (30) days of
its discovery and the parties will discuss appropriate causes of action. ALRT
shall have the first right to bring, at its own expense, an infringement action
against any third party, holding PARI harmless in such event.  If ALRT does not
file an infringement action with respect to such third party activity within
thirty (30) days of the written notice, then PARI shall be entitled to bring
such infringement action at its own expense.  The party conducting an action
hereunder shall control the conduct of the infringement litigation.  Each party
hereto shall make reasonable efforts to assist the other party, at such other
party’s expense, with any action or litigation resulting from such activity,
including providing such evidence and expert assistance as each party may have
within its control.


           Section 5.3                      Claims by Third Parties. If: (a)
claims or suits are made against PARI or ALRT by a party asserting ownership of
rights in the Intellectual Property Rights and/or Product(s), or any portion
thereof; (b) use of a particular element of the Intellectual Property Rights
and/or Products by PARI, its Affiliates or sublicensees infringes the rights of
such party; or (c) the parties learn that another party has or claims such
ownership rights that would or might conflict with the proposed or actual use of
the Intellectual Property Rights and/or Product(s), PARI and ALRT will, in any
such case, consult with each other on a suitable course of action and agree in
writing on how to proceed.


           Section 5.4                      Additional Rights.  Notwithstanding
anything to the contrary in this Agreement, if a party reasonably believes that
the other party may fail to take any action required with respect to an
infringement action described in Section 5.2 or a claim by a third party set
forth in Section 5.3 within a reasonable time, then such party shall provide the
other party with written notice of such deficiency.  If the party receiving such
deficiency notice fails to take the required action within 30 days of the date
of such notice, the notifying party shall have the right to thereafter take any
such required action and the party having received the notice shall promptly
reimburse the notifying party for any costs and expenses incurred with respect
to the foregoing.


           Section 5.5                      Recovery of Damages for Infringement
by Third Parties.  Any sum recovered in such action or litigation referenced in
Section 5.2 or 5.3, whether by way of judgment, settlement or otherwise, shall
be used first to reimburse PARI for all direct, out-of-pocket costs and
expenses, including reasonable attorney fees, expert witness fees, court costs
and the like, incurred in the prosecution or defense of such action or
litigation.  If, after such

 
13

--------------------------------------------------------------------------------

 

reimbursement, any funds shall remain from such recovery, ALRT shall be entitled
to twenty percent (20%) of such funds and PARI shall be entitled to eighty
percent (80%) of such funds.
 
 


ARTICLE 6
MANUFACTURING AND SUPPLY ACTIVITIES


           Section 6.1                      Manufacturing. During the Term,
PARI, its Affiliates and permitted sublicensees shall have the right to
manufacture or cause to be manufactured such quantities of the CHC Unit as it
requires in connection with its rights under this Agreement. ALRT shall provide
such assistance to PARI, its Affiliates and permitted sublicensees in connection
with specifications and other terms as PARI shall reasonably request.


           Section 6.2                      Price and Payment.  ALRT agrees to
make available ALRT’s proprietary integrated circuit Version 1.13 (" ALR
Chip") for manufacture of CHC Units to PARI, its Affiliates and permitted
sublicensees.  PARI will order the ALR Chip directly from ALRT’s supplier at a
cost as described on Schedule 3, provided, however, that if the CHC Unit
receives a reimbursement code from a governmental agency then the parties shall
discuss in good faith a reasonable profit margin on the ALR Chip for ALRT taking
into account the cost of the ALR Chip and the reimbursement amount. ALRT agrees
to sign the authorizations and any and all other documents as may reasonably be
required for PARI to order the ALR Chip directly from the supplier.


ARTICLE 7
REPRESENTATIONS, WARRANTIES, DISCLAIMERS,
INDEMNIFICATION, AND LIMITATION OF LIABILITY


           Section 7.1                      ALRT Representations and
Warranties.  ALRT represents and warrants to PARI that:


 
(a)
ALRT is duly authorized to enter into this Agreement and perform its obligations
hereunder and the performance of its obligations hereunder does not conflict
with or result in a breach of any other agreement to which ALRT, its
shareholders, directors or employees is a party;



 
(b)
Schedule 1 sets forth a true, correct and complete list of (i) all of the
Intellectual Property Rights related to the Products that have been filed with
the United States Patent and Trademark Office, the United States Copyright
Office, or any other national or foreign agency administering formal protection
for proprietary rights, and (ii) all material unregistered rights related to the
Intellectual Property Rights;



 
(c)
ALRT exclusively owns the entire right, title, and interest in and to all of the
Intellectual Property Rights relating to the Products free and clear from all
encumbrances including, without limitation, the exclusive right to use and
license the same.  ALRT further represents and warrants that the Intellectual
Property


 
14

--------------------------------------------------------------------------------

 

 
Rights do not infringe or otherwise constitute an unauthorized use of the
proprietary rights of any third party;



 
(d)
the Intellectual Property Rights constitute all of the intellectual property
necessary to promote, make, have made, use, distribute and sell the Products, on
a worldwide basis;



            (f)  
no third party has any right, title or interest in or to any of the Intellectual
Property Rights relating to the Products with the sole exceptions of PGB Medical
and Aspen;



            (g)  
ALRT has taken commercially reasonable measures to protect the secrecy,
confidentiality and value of the trade secrets and know-how included in the
Intellectual Property Rights.  ALRT is not nor has it received any notice that
it is, in default (or with the giving of notice or lapse of time or both, would
be in default) under any license with respect to the Intellectual Property
Rights;



     (h)  
neither ALRT nor its Affiliates have never received any Claim alleging that
ALRT’s development or use of the Intellectual Property Rights interferes with,
infringes, or misappropriates any intellectual property rights of any third
party (including any claim that ALRT must license or refrain from using any
intellectual property rights of any third party in order to exploit the
Connectivity, CHC Unit and/or the Software).



    (i)  
no third party has interfered with, infringed upon, or misappropriated the
Intellectual Property Rights and there are no facts which would form a
reasonable basis for any claim of such interference, infringement, or
misappropriation;



    (j)  
no claim is pending or, to the knowledge of ALRT, threatened which challenges
the legality, validity, enforceability, use, or ownership of any Intellectual
Property Rights, and there are no facts which would form a reasonable basis for
any such claim; and



     (k)  
the exploitation of the Products does not interfere with, infringe upon, or
misappropriate, any intellectual property rights of any third party



           Section 7.2                      PARI Representations and
Warranties.  PARI represents and warrants to ALRT that (i) PARI is duly
authorized to enter into this Agreement and perform its obligations hereunder
and the performance of its obligations hereunder does not conflict with or
result in a breach of any other agreement to which PARI, its shareholders,
directors or employees are a party, and (ii) the PARI Network shall consist of
individuals having the proper skill, training and background so as to be able to
perform in a competent and professional manner.



 
15

--------------------------------------------------------------------------------

 

Section 7.3                      Indemnification.


 
(a)
PARI agrees to be responsible for, and to defend, indemnify, and hold ALRT, and
any of its parents, successors, shareholders, officers, directors and
Affiliates, harmless against any and all claims, actions, suits, liabilities,
demands, expenses (including reasonable attorney fees and disbursements),
losses, costs, or damages (collectively, “Claims”) actually incurred by ALRT,
and any of its parents, successors, shareholders, officers, directors or
Affiliates, whether such Claim exists directly between the parties hereto or
relates to a third party, arising out of or in connection with:



 
(i)
the use of the Intellectual Property Rights in a manner that is inconsistent
with the terms and conditions of this Agreement;



 
(ii)
any breach of PARI’s obligations hereunder; and



 
(iii)
any breach by PARI of its representations and warranties set forth in Section
7.2.



 
(b)
ALRT agrees to be responsible for, and to defend, indemnify, and hold PARI, and
any of its parents, successors, shareholders, officers, directors and Affiliates
harmless, against any and all Claims actually incurred by PARI, and any of its
parents, successors, shareholders, officers, directors or Affiliates, whether
such Claim exists directly between the parties hereto or relates to a third
party, arising out of or in connection with:



 
(i)
the use of the Intellectual Property Rights in a manner that is consistent with
the terms and conditions of this Agreement;



              (ii)  
any breach of ALRT’s obligations hereunder;



               (iii)  
any failure of or breach by ALRT of the representations and warranties set forth
in Section 7.1.;



               (iv)  
any product liability claim relating to the Connectivity, CHC Unit or Software;
and



               (v)  
a claim of infringement or misappropriation of the proprietary rights of any
third party by ALRT or its Affiliates.



           Section 7.4                      Insurance.  Each party shall obtain
and carry in full force and effect, commercial product liability insurance which
shall protect both parties from any and all claims against them, arising out of
or in connection with the Products.  Such insurance shall be underwritten by a
reputable insurance company, shall list the other party hereto and its
Affiliates as additional named insureds thereunder, and shall require thirty
(30) days written notice to be given to the other party prior to any
cancellation or material change thereof.  The limits of such

 
16

--------------------------------------------------------------------------------

 

insurance shall be in an amount sufficient to satisfy any such claims against
the parties, but in no event shall be less than $2,000,000 per occurrence with
an aggregate limit of liability of $4,000,000 for personal injury, and a like
amount for property damage.  Each party shall provide the other party with a
copy of such policy evidencing the same upon request.


           Section 7.5                      Limitation of Liability. NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER ANY CIRCUMSTANCES OR ANY LEGAL OR
EQUITABLE THEORY, WHETHER IN CONTRACT, STRICT LIABILITY OR OTHERWISE, FOR ANY
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR DAMAGES FOR LOST PROFITS
ARISING OUT OF OR RELATED TO THE INTELLECTUAL PROPERTY RIGHTS OR TO THIS
AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS
SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OR ANY LIMITED
REMEDY.  NOTWITHSTANDING THE FOREGOING, THESE LIMITATIONS SHALL NOT APPLY TO ANY
THIRD PARTY CLAIM THAT IS THE SUBJECT OF SECTION 7.3 (INDEMNIFICATION), TO THE
EXTENT SUCH THIRD PARTY HAS BEEN AWARDED SUCH DAMAGES.


ARTICLE 8
TERMINATION AND DEFAULT


           Section 8.1                      Termination.


 
(a)
Termination for Cause.  If either PARI or ALRT is in breach of any of its
obligations under this Agreement and fails to remedy such breach within thirty
(30) days after receipt of written notice thereof from the other party, the
party not in breach shall have the option of terminating this Agreement by
giving written notice of termination in accordance with Section 10.8.



 
(b)
Termination of Agreement by PARI.  PARI may terminate this Agreement for any
reason or no reason (i) at any time during the Trial Period by giving written
notice to ALRT, in which case this Agreement shall immediately terminate, and
(ii) following the Trial Period, upon not less than ninety (90) days’ written
notice to ALRT, in which case this Agreement shall terminate on the 90th day.



Section 8.2                     Effect of Termination.  Termination of this
Agreement for any reason shall not affect the obligations of the parties accrued
prior to the effective date of termination.  In addition, the following
obligations of the parties shall survive termination:


 
(a)
PARI’s right to receive or recover and ALRT’s obligation to make payments
accrued as of the effective date of termination or as may become due and payable
after the effective date of termination as set forth in Article 4 above;



 
(b)
Each party’s indemnification rights and obligations set forth in Article 7
above;




 
17

--------------------------------------------------------------------------------

 

 
(c)
ALRT’s obligation to maintain records hereunder as set forth in Section 4.3
above;



 
(d)
Each party’s obligation to maintain insurance on behalf of the other party
hereto.  Such obligation shall extend for so long as a subscription for
Monitoring activated through the physicians to whom PARI sells the CHC Unit via
the PARI Network endures.



 
(e)
The confidentiality obligation of both parties set forth in Article 9; and



(f)           The obligations of both parties set forth in Section 8.5.


Section 8.3                     Events of Default.  Any one of the following
shall constitute an Event of Default:


 
(a)
Either party filing a voluntary petition for bankruptcy, reorganization, or an
arrangement under any bankruptcy or insolvency law, or an involuntary petition
under any such law being filed against a party hereto and not dismissed within
ninety (90) days; and



(b)           Either party making an assignment for the benefit of its
creditors.


Section 8.4                     Remedies.  Without limiting other remedies
available to the parties at law or equity, upon the occurrence of an Event of
Default, either party may, at it option, terminate this Agreement by giving
written notice to the other party hereto in accordance with Section 10.8.


Section 8.5                     Discontinuation of Use and Exhaustion of
Inventory.  Following the expiration or termination of this Agreement, PARI
shall cease making, using, selling or importing, the Products.  Notwithstanding
anything to the contrary herein, PARI shall have the right for a period of nine
(9) months following the effective date of the termination or expiration of this
Agreement to sell from its inventory, any of the Products existing as of the
date of expiration or termination, and all payments due PARI hereunder shall be
paid in accordance with this Agreement.  In addition, following termination or
expiration of this Agreement, PARI shall return all records relating or
referring to the Intellectual Property Rights that are in its possession,
custody or control.


ARTICLE 9
CONFIDENTIALITY


Section 9.1                     Confidential Information.  During the term of
this Agreement, ALRT and PARI may each disclose confidential and/or proprietary
information including, but not limited to, each party’s materials, as the case
may be, other proprietary materials and technologies, economic information,
business or research strategies, trade secrets, know-how and material
embodiments thereof (each party’s “Confidential Information”), to the other
solely for the purpose of fulfilling each party’s obligations under this
Agreement.

 
18

--------------------------------------------------------------------------------

 



Section 9.2                     Confidentiality and Non Use.  During the term of
this Agreement, and for a period of five (5) years from the expiration or
termination of this Agreement, the recipient shall maintain the disclosing
party’s Confidential Information in confidence.  The recipient shall use the
disclosing party’s Confidential Information solely for its performance of the
obligations hereunder, unless otherwise mutually agreed in writing.


           Section 9.3                      Exceptions to Confidentiality
Obligations.  The recipient’s obligations of confidentiality and non-use shall
not apply to any information that:


 
(a)
was in recipient’s rightful possession on a non-confidential basis prior to
receipt from the disclosing party;



 
(b)
is or becomes, through no fault of the recipient, publicly known;



 
(c)
is furnished to the recipient by a third party without breach of a duty to the
disclosing party;



 
(d)
is independently developed by the recipient without access to the disclosing
party’s Confidential Information; or



 
(e)
such disclosure is required by applicable law, provided that the recipient shall
apply for confidential treatment of this Agreement and/or the proposed
disclosure to the fullest extent permitted by law, shall provide the disclosing
party a copy of the confidential treatment request far enough in advance of its
filing, if reasonably practical, to give the disclosing party a meaningful
opportunity to comment thereon, and shall use reasonable efforts to incorporate
in such confidential treatment request any reasonable comments of the disclosing
party.



           Section 9.3                      Return of Confidential
Information.  Upon the expiration or termination of this Agreement, each party
hereto shall return to the other party, as applicable, all materials or items
that contain, embody, or relate to any Confidential Information belonging to the
other party, including, without limitation, documents, drawings, software,
hardware, databases, electronic information, storage media, samples, and
models.  Each party shall return all such materials to the other party within
fifteen (15) days of the date of expiration or termination of this Agreement.


           Section 9.4                      Publicity.  Except as required by
law or court order, all publicity, press releases and other announcements or
disclosures relating to the existence and terms of this Agreement or the
transactions contemplated hereby shall be reviewed in advance by, and shall be
subject to the written approval of, both parties; provided that such publicity,
press releases and other announcements shall not disclose any Confidential
Information of the other party hereunder and shall give appropriate attribution
to the Product(s) and the other party’s role(s) in the projects contemplated
herein. Each party shall provide the other party an opportunity to review and
comment on the language of such attribution prior to first use thereof in a
press release or other public disclosure. PARI’s contribution to the Products
shall be acknowledged in

 
19

--------------------------------------------------------------------------------

 

all press releases and any presentations and publications. Either party may
disclose the existence of this Agreement and the terms and conditions hereof,
without the prior written consent of the other party, as may be required by
applicable law (including, without limitation, disclosure requirements of the
SEC, NYSE, or any other stock exchange or NASDAQ), in which case the party
seeking to disclose the information shall give the other party reasonable
advance notice and review of any such disclosure and shall seek confidential
treatment of such information to the extent possible under applicable
law.  Notwithstanding anything to the contrary, ALRT shall not issue and press
release or other public statement prior to the end of the Trial Period, except
with the prior written consent of PARI.


ARTICLE 10
GENERAL PROVISIONS


           Section 10.1                    No Third party Beneficiaries.  This
Agreement shall not confer any rights or remedies upon any person or entity
other than the parties and their respective successors and permitted assigns.


           Section 10.2                    Independent Contractor
Relationship.  At all times the parties to this Agreement will be considered
independent contractors and this Agreement will not create an agency,
partnership or employment relationship between the parties.  Nothing contained
in this Agreement will be construed so as to make ALRT and PARI either partners
or joint venturers, or to permit ALRT or PARI to bind the other to any
agreement.


           Section 10.3                   Succession and Assignment.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Notwithstanding anything
to the contrary herein:


 
(a)
Neither ALRT nor PARI shall assign this Agreement or its rights and obligations
hereunder to a third party without the other party’s prior written consent; and



 
(b)
Either ALRT or PARI may assign this Agreement, without the other party’s
consent, to an Affiliate.



           Section 10.4                    Amendments.  No amendment of any
provision of this Agreement shall be valid unless the amendment shall be in
writing and signed by all parties hereto.


           Section 10.5                      Waivers.  No waiver by any party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
regardless of whether intentional, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.


           Section 10.6                      Severability.  Both parties hereby
expressly state that it is the intention of neither party to violate any
law.  If any of the provisions of this Agreement are held to be void or
unenforceable, then such void or unenforceable provisions shall be replaced by
valid and

 
20

--------------------------------------------------------------------------------

 

enforceable provisions which will achieve as far as possible the economic
business intentions of the parties.


           Section 10.7                    Construction.  The parties have
participated mutually in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted mutually by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.


           Section 10.8                    Notices.  All notices, requests,
demands, claims, and other communications hereunder shall be in writing.  Any
notice, request, demand, claim, or other communication hereunder shall be deemed
duly given:


(a)        upon confirmation of receipt of facsimile or electronic mail;


 
(b)
one (1) business day following the date sent when sent by overnight delivery; or



 
(c)
three (3) business days following the date mailed when mailed by registered or
certified mail return receipt requested and postage prepaid to the following
address:



If to ALRT:


ALR Technologies, Inc.
Attention: Sidney Chan
3350 Riverwood Pkwy, Suite 1900
Atlanta, Georgia 30339
Facsimile:  (678) 881-1418


If to PARI:


PARI Respiratory Equipment, Inc.
Attention: Larry Weinstein
2943 Oak Lake Boulevard
Midlothian, Virginia 23112
Facsimile:  (804) 639-7244


Copy to:


McGuireWoods LLP
Attention: Patrick A. De Ridder, Esq.
One James Center
901 E. Cary Street
Richmond, Virginia 23219-4030
                        Facsimile:  (804) 698-2221



 
21

--------------------------------------------------------------------------------

 

           Section 10.9                    Governing Law. This Agreement, and
all disputes arising out of or related thereto, shall be governed by and
construed under the laws of the Commonwealth of Virginia, without regard to
conflict of laws principles.  Any action arising from or relating to this
Agreement or the conduct of the parties pursuant hereto shall be commenced and
heard solely within a federal or state court of competent jurisdiction found
within the Eastern District of Virginia.


           Section 10.10                  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.


           Section 10.11                  Headings.  The Article and Section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.


           Section 10.12                  Survival.  Articles 1, 4, 5, 7, 8, 9
and 10 of this Agreement shall survive the termination of this Agreement,
regardless of the cause for termination.


           Section 10.13                  Entire Agreement.  This Agreement
shall constitute the entire agreement between the parties and supersedes any
prior understandings, agreements, covenants, warranties, or representations by
or between the parties, written or oral.


           Section 10.14                  Legal Counsel.  ALRT hereby
acknowledges that it has had the opportunity to seek and has obtained
independent tax and legal advice from attorneys of ALRT’s choice with respect to
the advisability of executing this Agreement.












[Signatures on following page]
 
 
 
 
 
 

 

 
22

--------------------------------------------------------------------------------

 



           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the Effective Date.


ALR TECHNOLOGIES, INC.




By:           SIDNEY CHAN                                           9/18/09
                Name:           Sidney Chan
                Title:           President & CEO




PARI RESPIRATORY EQUIPMENT, INC.




By:           LAWRENCE WEINSTEIN                          9/11/09
                Name:           Lawrence Weinstein
                Title:           VP, POA
 
 
 
 
 

 

 
23

--------------------------------------------------------------------------------

 

SCHEDULE 1


LIST OF PATENT RIGHTS
 
 
I.           PATENT RIGHTS ASSOCIATED WITH THE CHC UNIT
 
Country
 
Title
 
 
Serial Number
 
Filing Date
US
Medical Reminder Device Suited for Use with Nebulizers
11/351,432
02/10/2006
                                     



II.           PATENT RIGHTS ASSOCIATED WITH THE CONNECTIVITY
 
Country
 
Title
 
 
Serial Number
 
Filing Date
US
Medical Reminder Device Suited for Use with Nebulizers
11/351,432
02/10/2006
         
US
Patient Care Coordination System Including Home Use of
Doc 09041
07/27/2009
   
Medical Apparatus  (Primarily the Software System, but some
       
Coverage of connectivity may be possible)
   



III.           PATENT RIGHTS ASSOCIATED WITH THE SOFTWARE
 
Country
 
Title
 
 
Serial Number
 
Filing Date
US
Patient Care Coordination System Including Home Use of
Doc 09041
07/27/2009
 
Medical Apparatus
                                 



 
 
 
 

 







 
24

--------------------------------------------------------------------------------

 

SCHEDULE 2


LIST OF COUNTRIES FOR PATENT PROTECTION






Application Serial Number 11/351,432 has all pending claims allowed and will
issue in the final quarter of 2009.  This application cannot be filed in any
other countries.


The application identified as Doc 09041 has been filed in the United States as a
US Provisional Patent Application.  This application can be filed as a PCT
application by 07/27/2010 and will be eligible for filing in other countries
thereafter


Additional countries where ALRT will seek for patent protection:


-                      Australia
                           -Brazil
                           -Canada
                           -China
                           -France
                           -Germany
                           -Italy
                           -Japan
                           -United Kingdom


 
 
 
 
 

 







 
25

--------------------------------------------------------------------------------

 

SCHEDULE 3


COST
Product: Constant Health Companion BOM
               
Item
Usage
USDe U/P with Scrap
USD Amount
100 ohm (0805)
1
0.00107
0.00107
 
150 ohm (0805)
2
0.00107
0.00213
 
680 ohm (0805)
2
0.00107
0.00213
 
4K7 ohm (0805)
4
0.00107
0.00426
 
10K ohm (0805)
1
0.00107
0.00107
 
15K ohm (0805)
1
0.00107
0.00107
 
39K ohm (0805)
1
0.00107
0.00107
 
56K ohm (0805)
9
0.00107
0.00959
 
120K ohm (0805)
2
0.00107
0.00213
 
270K ohm (0805)
1
0.00107
0.00107
 
1.8M ohm (0805)
1
0.00107
0.00107
 
CHIP CAP 20P (0805)
1
0.00386
0.00386
 
CHIP CAP 820P (0805)
2
0.00386
0.00773
 
CHIP CAP 0.1uF (0805)
10
0.00386
0.03864
 
GOLD CAP 0.33F
1
0.47969
0.47969
 
1N4148
11
0.00799
0.08794
 
CRYSTAL 32.768KHZ
1
0.04131
0.04131
 
TRAN. 2222A
1
0.01599
0.01599
 
TRAN. 3906
2
0.01332
0.02665
 
TRAN. 3904
2
0.01332
0.02665
 
BAR43FILM
5
0.04264
0.21320
 
BU4325F
1
0.09994
0.09994
 
74HC00N
1
0.09860
0.09860
 
EEPROM 24LC02
1
0.09194
0.09194
 
OKI MCU MSM63188A-607 (DICE)
1
0.00000
0.00000
 
BSI SRAM 32K X 8 (BS62LV256SC)
1
0.88343
0.88343
 
PCB (OLD VERSION)
1
0.46903
0.46903
 
DB9 FEMALE CONNECTOR
1
0.17589
0.17589
 
BATTERY INSULATION RING
1
0.00666
0.00666
 
T704 STN LCD
1
0.97137
0.97137
 
TACT SWITCH
3
0.03065
0.09194
 
RESET KEY
1
0.00933
0.00933
 
SLIDE SWITCH
1
0.03864
0.03864
 
CR2032 LITHIUM BATTERY - "SONY"
1
0.17589
0.17589
 
ZEBRA CONNECTOR
1
0.01865
0.01865
 
BUZZER 27 MM
1
0.03331
0.03331
 
TOP CABINET (3 SILKSCREEN)
1
0.20387
0.20387
 
BOTTOM CABINET
1
0.13724
0.13724
 
BATTERY DOOR
1
0.03864
0.03864
 
SLIDE SWITCH HOLDER
1
0.03864
0.03864
 
SMALL KEY TOP (1 SILKSCREEN)
2
0.06796
0.13591
 
LARGE KEY TOP (2 SILKSCREEN)
1
0.08661
0.08661
 
BACK HOOK
1
0.03864
0.03864
 
BACK BASE
1
0.06662
0.06662
 
COVER FOR BACK BASE
1
0.03864
0.03864
 
LENS
1
0.15856
0.15856
 
BATTERY PLATE +
1
0.01865
0.01865


 
26

--------------------------------------------------------------------------------

 




 
BATTERY PLATE -
1
0.01732
0.01732
   
WEIGHT
1
0.02132
0.02132
   
CUSHION
4
0.00666
0.02665
   
WIRE
2
0.00187
0.00373
   
M2 NUT
1
0.00613
0.00613
   
SCREW 2 X 5.0 PMT
1
0.00693
0.00693
   
SCREW PA 1.7 x 5 mm
9
0.00133
0.01199
   
SCREW PB 2 x 6 mm
4
0.00160
0.00640
   
SCREW PB 2.3 x 4 mm 6.0 HEAD
2
0.00133
0.00266
   
USB CABLE
1
4.38000
4.38000
   
BATTERY SEPARATOR SHEET
1
0.01079
0.01079
   
GIFT BOX for CHC
1
0.29448
0.29448
   
INSTRUCTION MANUAL (A4, 1C+1C)
1
0.04131
0.04131
   
TRAY - BOTTOM for CHC
1
0.10793
0.10793
   
TRAY - TOP for CHC
1
0.10793
0.10793
   
INNER CARTON for CHC
0.1
0.32379
0.03238
 
OUTER CARTON for CHC
0.05
0.66624
0.03331
     
Total
10.21
               
Material Cost with Scarp
10.21
     
Manufacturing Cost & Overhead
6.19
     
Total Cost in USD FOB HK
16.40
(Testing jig and testing time cost not included)
                       
Remarks:
         
1. Total cost DOES NOT include OKI IC Cost
       
2. Total cost INCLUDES USB-Serial Adaptor & Cable Cost @ US$4.38
     
3. CHC Minimum Order Quantity is 4,000pcs
       




 
27

--------------------------------------------------------------------------------

 

SCHEDULE 4


USB-SERIAL ADAPTER




1.  
 MCU Supplier



Manufacturer: OKI


IC Part: OKI MCU MSM63188A-XXXWA (DICE)


Unit Price:  First 50K: US$1.23/pc (include freight charge and scrap)
                                After 50K: US$1.41/pc (include freight charge
and scrap)






2.         USB-Serial Adaptor


IC Supplier: ALRT Custom Chip provided by Prolific Technology Inc.


OS support: WIN XP, Vista 32 & 64 bit, Win 7 32 & 64 bit


Adaptor Manufacturer: China


Accessory: Each USB-Serial Adaptor includes an extension USB cable


Colour and housing: White with ALRT and CHC wording engraved.


Feature:  Connect with CHC or other ALRT approved peripherals for data exchange.


Order:  Minimum 4,000 per order.


Unit Price: USD5.72/pc









 
28

--------------------------------------------------------------------------------

 